IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00310-CR

RUSSELL WADE EASON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2010-3012


                          MEMORANDUM OPINION


      Russell Wade Eason attempts to appeal the trial court’s denial of his “Request

Filing of this Motion Formal Bills of Exception and Motion for Formal Bills of

Exception.” By letter dated September 7, 2010, the Clerk of this Court notified Eason

that his appeal was subject to dismissal because it appeared that the order about which

he complained was not an appealable order. Eason was warned that the Court would

dismiss the appeal unless a response was filed showing grounds for continuing the

appeal. Eason filed a response, but it fails to show grounds for continuing the appeal.
        Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.3; 44.3.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed October 6, 2010
Do not publish
[CRPM]




Eason v. State                                                                  Page 2